Citation Nr: 0100611	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-20 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
veteran's traumatic arthritis and degenerative joint disease 
due to lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1954 to November 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Service connection for lumbosacral strain was granted in a 
November 1961 rating decision, and a noncompensable 
evaluation was assigned.  This evaluation was increased to 10 
percent in a January 1962 Board decision.  A July 1974 rating 
decision increased the veteran's disability rating to 20 
percent.  Subsequent to the Board's grant of secondary 
service connection for degenerative joint disease of the 
lumbar spine, the RO, in an August 1978 rating decision, 
increased the veteran's evaluation to 40 percent.  
Historically, this evaluation has remained in effect.  In 
February 1999, the RO received the veteran's request for an 
increased evaluation, which it denied in a March 1999 rating 
decision.  The veteran then filed this appeal.  A 40 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in an October 1999 rating decision, the 
RO denied the veteran's claim of entitlement to secondary 
service connection for bilateral knee arthritis, as due to 
the veteran's service-connected low back disability.  The RO 
denied the veteran's claim as not well grounded.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the U. S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U. 
S. Vet. App. November 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims that became final during the period from July 
14, 1999 to November 9, 2000.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  As the October 1999 rating decision became 
final with regard to the issue of entitlement to secondary 
service connection during the above-mentioned period, the 
Veterans Claims Assistance Act of 2000 is applicable to that 
issue.  Accordingly, this matter is referred to the RO for 
appropriate action.  Further, in this respect, the RO is 
reminded of the possible applicability of the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 (1995).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by 
complaints of daily pain that has gotten worse over the 
years.  Clinically, the veteran's range of motion of the 
lumbar spine is severely limited, with pain on motion 
demonstrated.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for the 
veteran's traumatic arthritis and degenerative joint disease 
due to lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

The veteran's low back disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a (2000).  Specifically, 
Diagnostic Code 5293 (Intervertebral disc syndrome) provides 
for a 40 percent evaluation where there is evidence of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A maximum 60 percent evaluation is 
warranted where there is evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The veteran has also been evaluated under Diagnostic Code 
5295 (Lumbosacral strain), which provides for a maximum 40 
percent evaluation.  The veteran is currently evaluated as 40 
percent disabled.

Given the presence of arthritis in the veteran's lumbosacral 
spine, the veteran has also been evaluated under Diagnostic 
Code 5010 (Arthritis, due to trauma), which provides for 
evaluation under Diagnostic Code 5003 (Arthritis, 
degenerative).  Diagnostic Code 5003 provides for rating on 
the limitation of motion of the specific joint or joints 
involved.  See 38 C.F.R. Part 4, § 4.71a.  In this respect, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
provides for a maximum 40 percent evaluation.  Id.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's VA treatment records (dated from January to 
June 1999) reflect the veteran's reports of chronic low back 
pain.  These records also show that the veteran has 
osteoarthritis in the back.  The veteran's decreased range of 
motion is noted, as is his increased back pain.

The veteran's September 1999 VA joints examination reflects 
the veteran's reports that his back pain had gotten 
progressively worse over the years and that he had pain on a 
daily basis.  Any sudden movement caused pain, and he was 
restricted in his motion.  The veteran reported that he could 
not sit or stand for any prolonged periods of time, nor could 
he bend, lift, or stoop.  The veteran also reported that he 
took Naproxen and aspirin, but neither did much to help with 
the pain.  The veteran had a positive cough/sneeze strain 
relationship.  He also had pain that radiated into the left 
leg, which went all the way down to his feet.  It was noted 
that the veteran currently wore a back brace.  Physical 
examination found that the veteran could not heel-toe walk 
secondary to pain.  Range of motion of the lumbar spine was 
limited to 10 degrees forward flexion, five degrees 
extension, 10 degrees of lateral bending on both the right 
and left, and 10 degrees rotation on both the right and left.  
A contemporaneous x-ray study of the veteran's lumbar spine 
showed severe degenerative disc disease at multilevels, which 
was most marked at L5-S1.  There was also diffuse idiopathic 
skeletal hyperostosis (DISH) phenomenon on the upper lumbar 
levels, with osteophyte formation anteriorly, particularly at 
L1-2 and L2-3, and severe degenerative disc disease at 12-1 
and 1-2.  The pertinent diagnosis was severe degenerative 
disc disease of the lumbar spine, multilevel, with 
radiculopathy of the left lower extremity.

III.  Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 60 
percent evaluation is warranted under Diagnostic Code 5293.

As discussed above, Diagnostic Code 5293 provides for a 40 
percent evaluation where there is evidence of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A maximum 60 percent evaluation is 
warranted where there is evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

In this respect, the Board finds that the veteran's low back 
pain has been characterized as chronic, with increased pain 
noted, as well as the veteran's reports of pain on a daily 
basis.  Further, the veteran's range of motion was found to 
be severely limited, with pain on all motion, upon VA 
examination in September 1999.  At that time, the examiner 
indicated that the veteran had severe degenerative disc 
disease of the lumbar spine, with radiculopathy of the left 
lower extremity.  Additionally, the record shows that the 
veteran wears a back brace.

As such, given these clinical findings, the Board notes that 
the record contains evidence suggestive of persistent 
symptoms of intervertebral disc syndrome and that these 
symptoms include characteristic pain, as well as 
radiculopathy of the left lower extremity (a neurological 
finding appropriate to the site of the diseased disc).  
Additionally, given the veteran's reports of pain on a daily 
basis and his use of a back brace, the Board concludes that 
the veteran experiences little intermittent relief.  
Therefore, the veteran's current disability picture more 
nearly approximates the criteria required for a 60 percent 
evaluation than that required for a 40 percent evaluation.  
See 38 C.F.R. § 4.7.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. Part 4, §§ 4.40 and 4.45 and their 
possible application.  In this respect, the Board stresses 
that it has assigned the maximum evaluation provided for 
under Diagnostic Code 5293, 60 percent.  As such, the veteran 
has been compensated for his low back disability to the 
extent contemplated by applicable VA regulations.


ORDER

A 60 percent disability rating is granted for the veteran's 
traumatic arthritis and degenerative joint disease due to 
lumbosacral strain, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

